United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT



                                ___________

                                No. 97-3634
                                ___________

James Spann,                           *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       * Appeal from the United States
James Purkett, Superintendent, FCC;    * District Court for the
Mike Gann, CCA, Farmington             * Eastern District of Missouri.
Correctional Center; Don Smith, CCA, *       [UNPUBLISHED]
Farmington Correctional Center;        *
Gordon Lewis, Lt., Farmington          *
Correctional Center; Marvin Johnson,   *
CO 1, Farmington Correctional Center, *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: May 6, 1998
                           Filed: May 11, 1998
                               ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________
PER CURIAM.

        Missouri inmate James Spann appeals the district court&s1 grant of summary
judgment in favor of defendants in his 42 U.S.C. § 1983 action. After careful review
of the record and the parties& submissions, we conclude that the district court properly
granted defendants summary judgment on Spann&s failure-to-protect claim, as Spann
failed to produce evidence from which a jury could conclude that defendants acted with
deliberate indifference to a substantial risk of harm from other inmates. See Jackson
v. Everett, No. 97-2359, 1998 WL 156395, slip op. at 3 (8th Cir. Apr. 7, 1998).
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.

                                          -2-